DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 8, 2019, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: 
On pg. 4, lines 14-16, each instance of “hind legs 26” should read --hind legs 28-- (consistent with Fig. 2 and the Feature Table at the top of pg. 4).
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 7-9, and 14-15 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Hedgepath (US Patent No. 7,090,599, hereinafter Hedgepath).
Regarding claim 1, Hedgepath discloses a guide mat apparatus (Figs. 1-2) for use in guiding proper positioning of a participant in activity, the apparatus comprising: a guide mat (stance training mat 10, col. 9, lines 10-13) having at least one foot placement indicia (foot print indicia 20; col. 11, lines 48-50) and at least one target indicia (home plate marker means 17, Fig. 1; col. 10, lines 41-43) thereon, and at least one article of sports equipment (batting tee assembly 60, Fig. 2; col. 16, lines 24-37).
Regarding claim 2, Hedgepath further discloses the at least one foot placement indicia (20) defines a footprint (col. 11, line 29, “foot print indicia”; see Figs. 1-2) and the at least one target indicia (17) defines an outline of a baseball home plate (col. 10, lines 41-42, “home plate marker means 17 or a virtual home plate”; see Fig. 1).
Regarding claim 7, Hedgepath discloses a guide mat (stance training mat 10, Fig. 1; col. 9, lines 10-13) comprising a mat (10) having at least one foot placement indicia (foot print indicia 20; col. 11, lines 48-50) and at least one target indicia (home plate marker means 17, Fig. 1; col. 10, lines 41-43) thereon. The preamble recitation “for use in guiding proper positioning of a roper in heading and heeling an animal” describes an intended use of the claimed guide mat and does not further limit the structure of the guide mat. The intended use recited in the preamble is not considered to be a claim limitation. See MPEP 2111.02, subsection II. The limitation “wherein said foot placement indicia indicates proper roper foot placement relative to a roping dummy position, and wherein said at least one target indicia indicates proper roping dummy placement relative to said roper foot placement” also describes an intended use of the claimed guide mat. (The examiner notes that the roping dummy is not positively claimed as part of the apparatus.) With respect to statements of intended use, the examiner notes that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114(II). In this case, Hedgepath teaches each and every structural limitation of the claimed guide mat and is capable of use as claimed. Thus, the statements of intended use do not distinguish the claimed guide mat from that of Hedgepath.
Regarding claim 8, Hedgepath further discloses the at least one foot placement indicia (20) defines a footprint (col. 11, line 29, “foot print indicia”; see Figs. 1-2) and the at least one target indicia (17) defines a line (forward marker edge 18, col. 10, lines 43-44).
Regarding claim 9, Hedgepath further discloses the mat (10) includes at least one article of sports equipment (tee-ball assembly 60, Fig. 2) combined therewith (col. 16, lines 26-37).
Regarding claim 14, Hedgepath discloses a method of using a guide mat apparatus (Figs. 1-2) comprising: providing a guide mat apparatus comprising a guide mat (stance training mat 10, col. 9, lines 10-13) having at least one foot placement indicia (foot print indicia 20; col. 11, lines 48-50) and at least one target indicia (home plate marker means 17, Fig. 1; col. 10, lines 41-43) thereon and an article of sports equipment (batting tee assembly 60, Fig. 2); and positioning the article of sports equipment (60) in a predetermined position relative to the at least one target indicia (col. 16, lines 24-37).
Regarding claim 15, Hedgepath further discloses the step of practicing a sport (col. 1, lines 7-14; col. 4, lines 62-65, “baseball”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6, 10-13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hedgepath in view of Aros (YouTube video, “Heeling: Positioning Your Loop”, hereinafter Aros).
Regarding claim 3, Hedgepath teaches the claimed invention substantially as claimed, as set forth above for claim 1. Hedgepath does not teach the article of sports equipment defines a roping dummy. However, Aros teaches a roping dummy (see Annotated Screenshots 1 and 2 below) for use in combination with foot placement indicia (marked in dirt; see screenshots below) to guide proper positioning of a participant in a roping activity.

    PNG
    media_image1.png
    272
    469
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    254
    365
    media_image2.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hedgepath by combining the guide mat with a roping dummy as taught by Aros, in order to guide proper positioning of a roper with respect to a roping dummy. One of ordinary skill in the art would recognize that combining a guide mat as taught by Hedgepath with a roping dummy as taught by Aros would be advantageous because it would apply the advantages described by Hedgepath to the practice of roping. Specifically, employing a guide mat with the roping dummy would permit a young roper to practice proper positioning while practicing without supervision (e.g., see Hedgepath, col. 1, lines 56-66).
	Regarding claim 4, the modified Hedgepath teaches the claimed invention substantially as claimed, as set forth above for claim 3. Aros further teaches the roping dummy includes at least one horn protruding therefrom (see Screenshot 2 above).
Regarding claim 5, Hedgepath teaches the claimed invention substantially as claimed, as set forth above for claim 1. Hedgepath further discloses the at least one target indicia (17) defines a plurality of target indicia (including forward marker edge 18 and marker apex 19, Fig. 1; col. 10, lines 43-45). Hedgepath does not teach the article of sports equipment defines a roping dummy. However, Aros teaches a roping dummy having first and second hind legs (see Annotated Screenshots 1 and 2 above) for use in combination with foot placement indicia (marked in dirt; see screenshots above) to guide proper positioning of a participant in a roping activity. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hedgepath by combining the guide mat with a roping dummy as taught by Aros, in order to guide proper positioning of a roper with respect to a roping dummy. As noted above, one of ordinary skill in the art would recognize that combining a guide mat as taught by Hedgepath with a roping dummy as taught by Aros would be advantageous because it would apply the advantages described by Hedgepath to the practice of roping. Specifically, employing a guide mat with the roping dummy would permit a young roper to practice proper positioning while practicing without supervision (e.g., see Hedgepath, col. 1, lines 56-66). Moreover, when combining the guide mat with a roping dummy, it would have been obvious to one of ordinary skill in the art to configure the first and second target indicia to indicate the optimal position of the first and second hind legs of the roping dummy relative to the foot placement indicia (analogous to the placement of the target indicia of Hedgepath indicating optimal placement of the sports article 60 relative to the foot placement indicia, and analogous to the optimal placement of the hind legs of Aros relative to the foot placement indicia as shown in the screenshots above), such that the first hind leg is positioned proximate the first target indicia and the second hind leg is positioned proximate the second target indicia, in order to guide the user in proper placement of the roping dummy relative to the foot placement indicia, e.g., when practicing without supervision.
	Regarding claim 6, the modified Hedgepath teaches the claimed invention substantially as claimed, as set forth above for claim 5. Aros further teaches the roping dummy includes at least one horn protruding therefrom (see Screenshot 2 above).
Regarding claim 10, Hedgepath teaches the claimed invention substantially as claimed, as set forth above for claim 7. Hedgepath does not teach the article of sports equipment defines a roping dummy. However, Aros teaches a roping dummy (see Annotated Screenshots 1 and 2 above) for use in combination with foot placement indicia (marked in dirt; see screenshots above) to guide proper positioning of a participant in a roping activity. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hedgepath by combining the guide mat with a roping dummy as taught by Aros, in order to guide proper positioning of a roper with respect to a roping dummy. One of ordinary skill in the art would recognize that combining a guide mat as taught by Hedgepath with a roping dummy as taught by Aros would be advantageous because it would apply the advantages described by Hedgepath to the practice of roping. Specifically, employing a guide mat with the roping dummy would permit a young roper to practice proper positioning while practicing without supervision (e.g., see Hedgepath, col. 1, lines 56-66).
Regarding claim 11, the modified Hedgepath teaches the claimed invention substantially as claimed, as set forth above for claim 10. Aros further teaches the roping dummy includes at least one horn protruding therefrom (see Screenshot 2 above).
Regarding claim 12, the modified Hedgepath teaches the claimed invention substantially as claimed, as set forth above for claim 10. Hedgepath further discloses the at least one target indicia (17) defines a plurality of target indicia (e.g., forward marker edge 18 and marker apex 19, Fig. 1). Aros further teaches the roping dummy includes first and second hind legs (see Annotated Screenshots 1 and 2 above). When combining the guide mat with the roping dummy, it would have been obvious to one of ordinary skill in the art to configure the first and second target indicia to indicate the optimal position of the first and second hind legs of the roping dummy relative to the foot placement indicia (analogous to the placement of the target indicia of Hedgepath indicating optimal placement of the sports article 60 relative to the foot placement indicia, and analogous to the optimal placement of the hind legs of Aros relative to the foot placement indicia as shown in the screenshots above), such that the first hind leg is positioned proximate the first target indicia and the second hind leg is positioned proximate the second target indicia, in order to guide the user in proper placement of the roping dummy relative to the foot placement indicia, e.g., when practicing without supervision.
	Regarding claim 13, the modified Hedgepath teaches the claimed invention substantially as claimed, as set forth above for claim 12. Aros further teaches the roping dummy includes at least one horn protruding therefrom (see Screenshot 2 above).
Regarding claim 16, Hedgepath teaches the claimed invention substantially as claimed, as set forth above for claim 14. Hedgepath does not teach the article of sports equipment defines a roping dummy. However, Aros teaches a roping dummy (see Annotated Screenshots 1 and 2 above) for use in combination with foot placement indicia (marked in dirt; see screenshots above) to guide proper positioning of a participant in a roping activity. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hedgepath by combining the guide mat with a roping dummy as taught by Aros, in order to guide proper positioning of a roper with respect to a roping dummy. One of ordinary skill in the art would recognize that combining a guide mat as taught by Hedgepath with a roping dummy as taught by Aros would be advantageous because it would apply the advantages described by Hedgepath to the practice of roping. Specifically, employing a guide mat with the roping dummy would permit a young roper to practice proper positioning while practicing without supervision (e.g., see Hedgepath, col. 1, lines 56-66).
Regarding claim 17, the modified Hedgepath teaches the claimed invention substantially as claimed, as set forth above for claim 16. Aros further teaches a step of heeling the roping dummy (see Screenshot 2 above). The examiner notes that the phrase “at least one” is understood to mean that the method includes at least of one either heading or heeling the roping dummy. 
Regarding claim 18, Hedgepath teaches the claimed invention substantially as claimed, as set forth above for claim 14. Hedgepath further discloses the at least one target indicia (17) defines a plurality of target indicia (including forward marker edge 18 and marker apex 19, Fig. 1; col. 10, lines 43-45). Hedgepath does not teach the article of sports equipment defines a roping dummy. However, Aros teaches a roping dummy having first and second hind legs (see Annotated Screenshots 1 and 2 above) for use in combination with foot placement indicia (marked in dirt; see screenshots above) to guide proper positioning of a participant in a roping activity. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hedgepath by combining the guide mat with a roping dummy as taught by Aros, in order to guide proper positioning of a roper with respect to a roping dummy. As noted above, one of ordinary skill in the art would recognize that combining a guide mat as taught by Hedgepath with a roping dummy as taught by Aros would be advantageous because it would apply the advantages described by Hedgepath to the practice of roping. Specifically, employing a guide mat with the roping dummy would permit a young roper to practice proper positioning while practicing without supervision (e.g., see Hedgepath, col. 1, lines 56-66). Moreover, when combining the guide mat with a roping dummy, it would have been obvious to one of ordinary skill in the art to configure the first and second target indicia to indicate the optimal position of the first and second hind legs of the roping dummy relative to the foot placement indicia (analogous to the placement of the target indicia of Hedgepath indicating optimal placement of the sports article 60 relative to the foot placement indicia, and analogous to the optimal placement of the hind legs of Aros relative to the foot placement indicia as shown in the screenshots above), such that the first hind leg is positioned proximate the first target indicia and the second hind leg is positioned proximate the second target indicia, in order to guide the user in proper placement of the roping dummy relative to the foot placement indicia, e.g., when practicing without supervision.
Regarding claim 19, the modified Hedgepath teaches the claimed invention substantially as claimed, as set forth above for claim 18. Aros further teaches the step of positioning a foot of a roper on the foot placement indicia (see Screenshot 2 above).
Regarding claim 20, the modified Hedgepath teaches the claimed invention substantially as claimed, as set forth above for claim 19. Aros further teaches a step of heeling the roping dummy (see Screenshot 2 above). The examiner notes that the phrase “at least one” is understood to mean that the method includes at least of one either heading or heeling the roping dummy. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tony Lama Boots (YouTube video, “Clay O’Brien Cooper Heeling Tips - Position on the Ground”) and Central Oregon Pee Wee Rodeo Association (COPWRA Rule Book 2018, see pg. 15, “Underage Roping,” item 1, “a designated box (draw in the dirt)”) each describe the use of foot placement indicia in combination with a roping dummy for proper positioning of a roper relative to the roping dummy.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189. The examiner can normally be reached Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /October 5, 2022/